Case 8:19-cv-01257-JFW-PJW Document 61-1 Filed 01/02/20 Page 1 of 2 Page ID #:446




  1
  2
  3
  4
  5
  6
  7
  8
  9
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
 10                             WESTERN DIVISION
 11
      Bryce Abbink, individually and on
 12   behalf of all others similarly situated,        Case No. 8:19-cv-01257-JFW-PJWx
 13
                                 Plaintiff,              [PROPOSED] ORDER
 14                                                      GRANTING MOTION TO
 15   v.                                                 RECONSIDER ORDER
                                                         GRANTING DEFENDANT
 16   Experian Information Solutions, Inc.,              EXPERIAN INFORMATION
 17   an Ohio corporation, Lend Tech                     SOLUTIONS, INC.’S MOTION
      Loans, Inc., a California corporation,             TO DISMISS
 18   and Unified Document Services, LLC,
 19   a California Limited Liability                     Hon. John F. Walter
      Company,
 20                              Defendants.             Complaint Filed: June 21, 2019
                                                         Pretrial Conf.: June 12, 2020
 21                                                      Trial Date: June 23, 2020
 22
 23
 24
 25
 26
 27
 28
                               [Proposed] Order Granting Motion to Reconsider
                                                   -1-
Case 8:19-cv-01257-JFW-PJW Document 61-1 Filed 01/02/20 Page 2 of 2 Page ID #:447




  1         Having considered the moving papers and all other matters presented to the
  2   Court, the Court finds that Plaintiff’s Motion to Reconsider Order Granting
  3   Defendant Experian Information Solutions, Inc.’s Motion to Dismiss should be
  4   granted, and hereby orders as follows:
  5         1.    The Motion is GRANTED.
  6         2.    Plaintiff is granted leave to amend his class action complaint.
  7         3.    Plaintiff shall file his amended complaint within fourteen (14) days
  8               from the date of this Order.
  9   IT IS SO ORDERED.
 10
 11   Dated:
 12
                                                        Hon. John F. Walter
                                                        United States District Judge
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                              [Proposed] Order Granting Motion to Reconsider
                                                  -2-
